UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2426



TAE IL BONG,

                                              Plaintiff - Appellant,

          versus


SUPREME COURT OF VIRGINIA; RICHARD H. POTT,
Honorable Judge of the Supreme Court of Vir-
ginia; W. S. FLAHERTY, Captain, Department of
the State Police; GOVERNOR’S MANSION OF
VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-37-2-MC)


Submitted:     December 16, 1999         Decided:    December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Tae Il Bong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tae Bong seeks to appeal the district court’s order denying

Bong’s application to proceed in forma pauperis on the grounds that

(1) the court had no jurisdiction over the case and (2) Bong had

sufficient funds to pay the filing fee.    Bong has applied to pro-

ceed on appeal in forma pauperis.     We dismiss the appeal for lack

of jurisdiction because Bong’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(4), (b)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     After the district court denied Bong’s application to proceed

in forma pauperis, Bong filed a motion for reconsideration that was

denied on August 27, 1999.     Bong’s notice of appeal was filed on

October 19, 1999.    Because Bong failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.   We deny leave for Bong to proceed on appeal

in forma pauperis.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-


                                  2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3